Citation Nr: 1447538	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-33 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the Veteran's service provides grounds to find that the appellant meets the basic eligibility requirements for nonservice connected VA death pension benefits.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.  He died in January 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Winston Salem, North Carolina RO.

In July 2014, the appellant was scheduled to testify before a Veterans Law Judge, but she failed to report for that hearing.  Hence, her hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2014). 

In October 2014, the appellant filed a motion to advance her appeal.  The issuance of this decision renders that motion moot.  


FINDING OF FACT

The Veteran did not have active military service during a period of war. 


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected VA death pension benefits must be denied as a matter of law.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.2, 3.3, 3.17, 3.271 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA shall pay a pension to the surviving spouse of each veteran of a period of war who met the service requirements of 38 U.S.C.A. § 1521(j).  38 U.S.C.A. § 1541(a).  Basic entitlement exists if a veteran had qualifying wartime service as specified in 38 C.F.R. § 3.3(a)(3).  38 C.F.R. § 3.3(b)(4) (2014). 

The "periods of war" are defined by VA regulations.  These include the Vietnam War (February 28, 1961 through May 7, 1975) and the Persian Gulf War (August 2, 1990 through the present).  38 C.F.R. § 3.2.

The Veteran's DD-214, which was issued by the Department of the Army, states that he served on active duty from March 1976 to March 1979.  Given the fact that the Veteran did not serve during a "period of war," as that term is defined by law, entitlement to death pension benefits must be denied as a matter of law.  38 U.S.C.A. §§ 101, 1521, 1541. 

In reaching this decision the Board acknowledges the claim that the Veteran's grave marker states "Vietnam War."  The Board is, however, obligated to accept the Service Department's verified dates of service as accurate.  VA does not have the authority to alter the findings of the service department.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

The Board also acknowledges the fact that the appellant suffers from significant disabilities.  The Board is not, however, free to ignore or make exceptions to laws passed by Congress.  38 U.S.C.A. § 7104(c) (West 2002).  The law is very specific as to the criteria governing what is a "period of war."  Perhaps the law should be changed to allow all veterans and their widows to have basic eligibility to pension benefits based on the fact that they did serve.  "The fact that Congress might have acted with greater clarity or foresight does not (however) give (the Board) carte blanche to redraft statutes in an effort to achieve that which Congress is perceived to have failed to do."  United States v. Locke, 471 U.S. 84, 95 (1985).

The claim is denied.


ORDER

Entitlement to nonservice connected death pension benefits is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


